SIXTH AMENDMENT

to

Employment Agreement










This Sixth Amendment to Employment Agreement (the "Sixth Amendment"), is being
entered into effective November 1, 2013 by and between ImageWare Systems, Inc.,
a Delaware corporation (the "Company") and Mr. S. James Miller, Jr. (the
"Executive").




WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of September 27, 2005 and subsequently amended on September 27, 2008, April 6,
2009, December  10, 2009, March 10, 2011 and again on January 31, 2012 (as
amended, the "Employment Agreement");




WHEREAS, the Executive continues to perform valuable services for the Company
and the Company desires to assure itself of the continuing services of
Executive; and




WHEREAS, in consideration of the foregoing and in order to amend the terms of
the Agreement and to provide for the continued services of the Executive in
accordance with the present intent of the Company and the Executive.




NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Employment Agreement, the
parties do hereby agree that the Employment Agreement is hereby amended as
follows:




1.

Section "2. Term of Agreement” strike the language " continue until  December
31, 2013" and replace it with "continue until December 31, 2014".







2.

Except as expressly amended herein, the Employment Agreement shall continue and
be in full force in all respects.










/s/ Wayne Wetherell




/s/ S. James Miller

ImageWare Systems, Inc.




S. James Miller, Jr.






